Citation Nr: 1452362	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-24 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for postoperative right carpal tunnel syndrome.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to service connection for benign prostatic hypertrophy.

6.  Entitlement to service connection for left calcaneal spur with bursitis and calcified Achilles' tendon.

7.  Entitlement to service connection for right calcaneal spur.

8.  Entitlement to service connection for postoperative herniated nucleus pulpous of the lumbar spine. 

9.  Entitlement to service connection for generalized anxiety disorder with social phobia and major depressive disorder.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record notes that the Veteran was scheduled for a videoconference hearing in March 2013.  The Veteran failed to attend the hearing because he discovered that he had no representative.  The Veteran's representative closed his office without the Veteran's knowledge.  The Veteran's records were supposed to be transferred to another representative but unfortunately never happened.  The Board is granting the request to reschedule his hearing since he has shown the required good cause for failing to appear at his previously scheduled hearing.  38 C.F.R § 20.702(d)

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing. Appropriate notification should be given to the Veteran and her representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



